Title: To James Madison from George Mifflin Dallas, 26 February 1817
From: Dallas, George Mifflin
To: Madison, James



Sir,
Philadelphia 26. Feby. 1817.

I have flattered myself that you would not be disinclined to patronize a Publication of my father’s life and writings.  His last years were devoted to your service, and his exertions were, I beleive, rewarded by your friendship as well as by your applauses.  Will it be conferring too great a favour to permit the appearances of your name on the page of dedication?  And, should you think my undertaking laudable, may I be allowed to make public the expression of your approbation?
It is wholly unnecessary to add that I should deem the success of the work certain, were it prefaced by your sanction.  I have the honor to be With great respect Sir Yr. mo: obed. Sert.

Geo M. Dallas

